Marshall, J.
(concurring specially): I concur in the conclusion reached for the following reasons: D. S. Alter & Co. is not a corporation because it has not been organized as such. The defendants did not attempt to organize a corporation. For that reason the law governing corporations in their dealings with third parties cannot be applied to the transaction involved in this action. D. S. Alter & Co. is an association of individuals. The only ap*565plicable laws governing the business transactions of the associations of men are those which concern partnerships. Under the “declaration of trust” now being considered, “the trustees shall hold all money and property, real, personal or mixed, which they shall in any manner acquire as such trustees, together with the proceeds thereof, in trust, to manage and dispose of the same for the benefit of the holders from time to time of the certificates for shares issued and to be issued hereunder as hereinafter provided.” The trustees are named by those beneficially interested -in the trust to act for them in the management of the trust property and business; in other words, the trustees are agents. If this association of.persons is a partnership, it is what is called a limited partnership. Such a partnership may be organized under the laws of this state. (R. S. 56-101 to 56-121.) It is not shown that the declaration of trust under consideration was filed with the county clerk of Sedgwick county. By the failure to file the declaration of trust with the county clerk, the association became a general partnership. The trastees, being partners, had power under the law to contract, and all the members are liable thereunder.